 1

 2

 3

 4

 5

 6

 7

 8
                             IN THE UNITED STATES DISTRICT COURT
 9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     DEVONTE B. HARRIS,                            Case No. 1:19-cv-00462 DAD EPG
12
                                Plaintiff,         ORDER GRANTING DEFENDANTS’
13                                                 MOTION TO MODIFY THE SCHEDULING
                    v.                             ORDER
14
                                                   (ECF No. 42)
15   K. KYLE, et al.,

16                            Defendants.

17
          The Court has before it Defendants’ motion to modify the scheduling order (ECF No. 42).
18
     Having reviewed the motion, the Court finds good cause for granting the requested modifications.
19
     Accordingly,
20
          IT IS ORDERED that Defendants’ motion to modify the scheduling order (ECF No. 42) is
21
     GRANTED. The Court’s scheduling order (ECF No. 37) is modified as follows:
22
        1. The motion to compel deadline, currently set for June 12, 2020, is extended to September
23
            10, 2020;
24
        2. The deadline for responding to a motion to compel, currently set for June 26, 2020, is
25
            extended to September 24, 2020;
26
        3. The non-expert discovery cut-off, currently set for August 7, 2020, is extended to
27
            November 9, 2020; and
28

                                                    1
 1     4. The dispositive motion filing deadline, currently set for September 11, 2020, is extended to

 2        December 10, 2020.

 3
     IT IS SO ORDERED.
 4

 5     Dated:    April 14, 2020                             /s/
 6                                                     UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                   2
